Case 3:17-cv-02183-MEM Document 37 Filed 01/10/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD CIVIL ACTION
Plaintiff

Vv.

SUSQUEHANNA COUNTY, et al.

Defendants No. 3:17-CV-2183-MEM

 

 

ORDER

T-
AND NOW, this “day of frye 2019, based upon the Joint

Motion to Stay Case and Order Mediation, said motion is GRANTED. It is

ORDERED as follows:
1. All case deadlines shall be stayed until the completion of mediation.

2. Joseph A. Barrett, Esquire is hereby appointed as mediator in this matter.

BY THE COURT:
